DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to communication filed on 2/18/2021.
Claims 1-2, 4, 6-10, 12, 14-18 and 20 pending. Claims 1, 9 and 17 are the base independent claims.

Response to Arguments/Amendment
Applicant’s arguments with respect to the amendments have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-2, 4, 6-10, 12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record.
Regarding claim 1, the prior art of record does not teach the presently claimed invention regarding the LSP type in a layer association TLV.  Therefore it does not alone or in combination disclose the claim limitation:  wherein the upper-layer LSP and the number of lower-layer LSPs in the layer association group are associated by using an ASSOCIATION object; and a type of each LSP in the layer association group is indicated by a bit indicating the type of the LSP in a layer association type-length-value (TLV) and the type of the LSP comprises an upper-layer LSP and a lower-layer LSP.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claims 9 and 17, the patent scope of the independent limitations are the same as in claim 1.  Therefore the claims are also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally the arguments presented by applicant on 2/18/2021 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-2, 4, 6-10, 12, 14-18 and 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474